United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
D.K., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Jamaica, NY, Employer
)
___________________________________________ )
Appearances:
Stephen Larkin, for the appellant
Office of Solicitor, for the Director

Docket No. 13-953
Issued: January 23, 2014

Case submitted on the record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2013 appellant, through her representative, filed a timely appeal from the
February 7, 2013 Office of Workers’ Compensation Programs’ (OWCP) decision denying
modification of her October 20, 1999 wage-earning capacity determination. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the October 20, 1999 wageearning capacity determination.
FACTUAL HISTORY
On March 11, 1992 appellant, then a 41-year-old full-time distribution clerk, filed a
traumatic injury claim alleging that on September 28, 1991 she sustained an injury to both legs

1

5 U.S.C. § 8101 et seq.

and her lower back at work. OWCP accepted her claim for lumbar muscle spasm with no lost
time. It expanded the claim to include lumbar disc syndrome and a herniated disc at L5-S1.2
On September 8, 1999 appellant accepted a limited-duty assignment as a modified
distribution clerk. The employing establishment informed her that the assignment was based
upon the limitations prescribed by her treating physician. The job was tailored to appellant’s
physical restrictions and allowed her to work for five hours per day, manually sorting letter-sized
pieces of mail. It was noted that she would not have to do any lifting, climbing, kneeling,
twisting, stooping, pushing, pulling or reaching above the shoulders. Additionally, it was noted
that a straight-back chair was required. Furthermore, appellant was advised that the assignment
was prepared to accommodate her medical restrictions and that it was subject to adjustment in
accordance with her medical and physical progression. The stated offer indicated that the
effective date was August 25, 1999.
By decision dated October 20, 1999, OWCP issued a formal loss of wage-earning
capacity decision. It found that appellant had worked more than 60 days in the modified position
and that the actual wages she earned in the modified position of distribution clerk, $38,650.00
per annum, fairly and reasonably represented her wage-earning capacity.
On November 2, 2011 appellant filed a claim for a recurrence of disability on
October 30, 2011. She indicated that she worked in the limited-duty position until October 30,
2011, when the position was withdrawn. By decision dated February 17, 2012, OWCP denied
modification of its wage-earning capacity decision. On March 25, 2012 appellant requested a
hearing, which was held on May 30, 2012.
By decision dated July 16, 2012, OWCP’s hearing representative affirmed the prior
decision. She found that appellant’s position was not a makeshift or odd-lot position.
By letter dated October 30, 2012, appellant’s representative requested reconsideration.
He argued the original loss of wage-earning capacity decision was erroneous as appellant was
not working in the position for 60 days prior to the issuance of the loss of wage-earning capacity
decision.
By decision dated February 7, 2013, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
OWCP’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.3 The procedure manual further indicates that,

2

On January 20, 1998 the Board reversed an August 3, 1995 OWCP decision that terminated appellant’s
compensation. Docket No. 96-334 (issued January 20, 1998).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11 (October 2009).

2

under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
OWCP’s procedure manual provides that factors to be considered in determining whether
the claimant’s work fairly and reasonably represents her wage-earning capacity include the kind
of appointment, that is, whether the position is temporary, seasonal or permanent and the tour of
duty, that is, whether it is part time or full time.7 Its procedures provide that a determination
regarding whether actual earnings fairly and reasonably represent wage-earning capacity should
be made after an employee has been working in a given position for more than 60 days.8
ANALYSIS
OWCP denied modification of the October 20, 1999 loss of wage-earning capacity
determination. It found that the modified distribution clerk position that was the subject of the
original loss of wage-earning capacity fairly and reasonably represented appellant’s wageearning capacity. Once the wage-earning capacity of an injured employee is determined, a
modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous. Appellant’s
representative does not contend that modification of the October 20, 1999 loss of wage-earning
capacity determination was warranted due to a material change in the nature and extent of the
injury-related condition, nor does the evidence establish that she has been retrained or otherwise
vocationally rehabilitated. He contends, rather, that the original determination was, in fact,
erroneous.
The Board finds that the wage-earning capacity determination was erroneous when
issued.
Appellant had originally been employed in a full-time position as a distribution clerk. On
September 28, 1991 she experienced pain in her back while working and she became disabled
due to her accepted conditions which included lumbar muscle spasm, lumbar disc syndrome and
4

Id.

5

Tamra McCauley, 51 ECAB 375, 377 (2000).

6

Id.

7

Federal (FECA) Procedure Manual, supra note 3 at Chapter 2.814.7(a) (October 2009). T.M., Docket No.
08-975 (issued February 6, 2009); Tamra McCauley, supra note 5.
8

Id. at Chapter 2.814.7(c)(1).

3

a herniated disc at L5-S1. On September 8, 1999 appellant accepted a part-time limited-duty
assignment as a modified distribution clerk, which was the basis of the October 20, 1999 loss of
wage-earning capacity. The position was effective August 25, 1999. The Board finds that the
October 20, 1999 wage-earning capacity determination was in error. OWCP failed to follow its
procedures in determining that appellant had worked in the position for at least 60 days. The
record establishes that on September 8, 1999 she accepted the modified distribution clerk
position, which became effective on August 25, 1999. The evidence supports that appellant did
not work in the position offered by the employing establishment for more than 60 days prior to
the October 20, 1999 wage-earning capacity determination. The Board, therefore, finds that
OWCP failed to follow its established procedures as it did not show that appellant performed the
modified distribution clerk position consistently for 60 days.9 Furthermore, the record indicates
that appellant was a full-time employee when injured but her wage-earning capacity
determination was based on a part-time job. OWCP did not explain how this comported with its
procedures.10 Thus, it failed to meet its burden of proof. Accordingly, the Board finds that the
October 20, 1999 position did not fairly and reasonably represent appellant’s wage-earning
capacity.
CONCLUSION
The Board finds that appellant has established that modification of the October 20, 1999
wage-earning capacity decision is warranted.

9

See Amalia Stys, Docket No. 96-521 (issued June 9, 1998) (where the Board found that, as the claimant was
terminated after 56 days of employment, she did not have 60 days of actual wages from which OWCP could derive a
fair and reasonable representation of her wage-earning capacity).
10

See Federal (FECA) Procedure Manual, supra note 3; J.H., Docket No. 13-78 (issued April 1, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2013 Office of Workers’
Compensation Programs’ decision is reversed.
Issued: January 23, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

